 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD VINCENT MAYES,                           No. 2: 18-cv-2347 TLN KJN P
12                       Plaintiff,
13           v.                                        FINDINGS & RECOMMENDATIONS
14    FRASIHER, et al.,
15                       Defendants.
16

17          On January 31, 2019, the undersigned granted plaintiff thirty days to file an amended

18   complaint. In this order, the undersigned warned plaintiff that failure to file an amended

19   complaint within that time would result in a recommendation of dismissal of this action. Thirty

20   days passed from January 31, 2019 and plaintiff did not file an amended complaint.

21          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

22   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

23          These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, plaintiff may file written objections

26   with the court and serve a copy on all parties. Such a document should be captioned

27   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

28   ////
                                                       1
 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: March 11, 2019

 4

 5

 6

 7

 8
     Mayes2347.fta(2)
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
